Citation Nr: 0700947	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-05 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disability 
variously diagnosed as acne, scabies, jungle rot, pustulosis 
Palmaris, plantar psoriasis, and onychomycosis of the great 
toe nails (hereinafter a "skin disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from October 1940 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Board remanded the claim in 
September 2005 to satisfy certain due process concerns.  In 
February 2006, the Board found that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a skin disability, and remanded the 
case for additional development of the evidence.  

As noted in the Board's September 2005 and February 2006 
remands, the claims file shows that the veteran's 
representative, in June and August 2005 statements, raised a 
claim of entitlement to a compensable rating for malaria, as 
well as a claim that the March 1947 rating decision was 
clearly and unmistakably erroneous.  On each occasion, these 
matters were referred to the RO for appropriate, immediate 
action.  Unfortunately, no action has been taken on these 
claims.  Accordingly, these matters are again referred to the 
RO so that the requested action can take place at once.  


FINDING OF FACT

A chronic skin disability was not demonstrated in-service, 
and a current skin disability is not otherwise shown to be 
related to his active service.


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice in an August 2001 letter, 
amongst other documents, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  This 
latter notice was provided in July 2006.  The claim was 
readjudicated in a July 2006 supplemental statement of the 
case.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
notices of record instructed the appellant what he needed to 
show to entitlement to service connection, as well as his 
duty to submit all pertinent evidence in his possession.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  He informed VA in 
June 2005 that he had no additional evidence to submit.  
Therefore, the actions taken by VA have cured any error in 
the timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no duty to 
order a VA examination in this case because such an opinion 
is not necessary to make a decision on veteran's claim.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000).  Hence, VA has fulfilled its duties 
under the VCAA.  To the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, that error is 
harmless since there is no evidence the error reasonably 
affects the fairness of the adjudication.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
Id.

Factual Basis

Service medical records revealed that the veteran's skin was 
normal at the time of his October 1940 enlistment 
examination.  Acne of the face was diagnosed three days 
following the veteran's service enlistment.  Following 
complaints of itching over most of his body, to include 
between his fingers, scabies were diagnosed in November 1940.  
Also in November 1940, the veteran was treated for small red 
papules with scabs in the centers which covered his trunk, 
hips, thighs, and genitalia.  Similar lesions were shown 
between his fingers.  He was treated for a period of three 
days with sulphur ointment, after which the itching stopped.  
The veteran's November 1945 separation examination revealed 
normal skin.

A VA medical record shows a diagnosis of facial acne in 
February 1947.

An April 1954 Certificate of Attending Physician notes that 
the veteran was treated in 1946 and 1947 for gastrointestinal 
problems.  Treatment for skin-related disorders was not 
mentioned.  

The veteran's skin was clinically evaluated as clear at a May 
1959 VA examination.

The reports of May 1997 VA skin and hand examinations include 
diagnoses of a probable fungal infection of the hands and dry 
skin near the elbows.  Examination of the veteran's hands 
revealed normal findings.  The veteran indicated that his 
skin-related problems only occurred in the summer.

A "buddy" statement received in August 1999, and dated in 
May 1948, notes that during the appellant's period of service 
the veteran had boils over parts of his body.

An October 1999 VA podiatry clinic note shows that the 
veteran claimed to have been treated for a rash on his left 
great toe.  Examination did not show the presence of a rash.

The veteran was seen for VA dermatology consult in December 
1999.  He reported a history of dermatitis of the palms and 
soles since 1943.  Following an examination the veteran was 
diagnosed with pustulosis palmaris et plantaris, and 
psoriasis of the forearms.  The report did not include any 
opinion linking a current skin disorder to service.

A December 1999 VA podiatry clinic note reveals findings of a 
skin condition affecting the left great toe.

A March 2000 letter from William F. Conway, Jr., M.D., 
indicates that he had treated the veteran since 1975, at 
which time the appellant had a skin rash involving his palms 
and soles, which the veteran claimed to have originated 
during his military service.  He added that the veteran had 
been treated by several dermatologists over the years with no 
consistent diagnosis being supplied.  

Pursuant to the Board's February 2006 remand an attempt to 
obtain treatment records from Dr. Conway was undertaken.  The 
veteran was supplied an authorization form necessary to 
obtain these records in March 2006, but he did not return the 
form.  As such, these records have not been obtained.  The 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that "[t]he duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If an appellant wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Id.

An April 2000 VA podiatry clinic note shows that the veteran 
was seen for routine pedal care.  The veteran was noted to 
use antifungal cream for his "jungle rot" that he had had 
for many years.  

A March 2001 VA podiatry progress report notes that 
oncychomycosis of the nails was observed.  

A May 2001 VA dermatology outpatient treatment record 
includes diagnoses of probable psoriasis of the forearms and 
pustilosis planteris of the soles.  

Following an August 2001 VA examination the veteran was 
diagnosed with some interdigital skin flaking.  He was also 
found to have suffered "a significant mycotic injury" 
particularly to the left foot, with some hand involvement as 
well.  The examiner recorded a history of significant foot 
problems related to jungle rot which "developed in the 
Pacific."

A November 2001 VA podiatry progress report shows that a skin 
eruption on the left heel and left great toe was observed.  
Apparent treatment for psoriasis was also noted.  

A February 2002 VA podiatry progress report notes treatment 
afforded the veteran for dystrophic toenails, some of which 
were mycotic.  A heel and leg rash was noted to have cleared 
with the use of prescribed medication.  

A September 2002 VA podiatry progress report notes recent 
treatment for a rash on the left foot.  Some erythema and 
edema was present, as was a breakout of dermatitis.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disorder, there 
must be:  (1)  medical evidence of a current disability; (2)  
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3)  medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  As several skin disorders have been variously 
diagnosed, to include pustulosis palmaris et plantaris, 
psoriasis of the forearms, a skin rash involving his palms 
and soles, oncychomycosis of the nails, probable psoriasis of 
the forearms and pustilosis planteris of the soles, 
dystrophic toenails, this requirement is met.

The further requirements needed to be satisfied are:  
Evidence of disease in service and competent evidence of a 
nexus between the current disability and the disease in 
service.  In this case, the service entrance and separation 
examinations are entirely negative for skin-related findings.  
While the appellant was treated in-service for facial acne, 
scabies, and lesions, a chronic skin disorder was not 
diagnosed in-service or at separation.  Further, and of 
significant note, no examiner has linked any current skin 
disability to the veteran's military service.  While a VA 
examiner in August 2001 recorded a history of significant 
foot problems related to jungle rot which "developed in the 
Pacific," such a notation, based essentially on history 
provided by the veteran, does not equate to a nexus opinion.  
Indeed, the credibility of this statement is highly suspect 
given the fact that the examiner failed to discuss the fact 
that a foot skin disorder was not reported or diagnosed at 
the appellant's separation examination, or at examinations 
conducted in 1947, 1954 or 1959.  The lack of continuity post 
service leads the undersigned to conclude that the examiner's 
comment was nothing more than a bare transcription of lay 
history, unenhanced by additional comment by the transcriber.  
It is not competent medical evidence addressing the etiology 
of any current skin disorder merely because the transcriber 
is a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); Maxson.

There is no competent evidence of a nexus between the 
veteran's variously diagnosed skin disorders and his active 
service.  The veteran's statements, as well as the arguments 
presented on his behalf by his representative, relating his 
skin-related problems to service are not competent evidence 
since, as laypersons, they lack the training/expertise to 
provide a competent opinion in the matter of medical 
etiology.  Espiritu.  

Without any competent evidence that the veteran has a chronic 
skin disability which is related to service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  Essentially, the medical 
evidence of record preponderates against finding a causal 
connection between service and any currently diagnosed skin 
disability.  Hence, service connection must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a skin disability is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


